Bigelow, C. J.
The defendants were clearly liable for damages to the plaintiffs, if they caused an unlawful obstruction to public travel in the highway, whereby injuries were occasioned to the plaintiffs’ property. This liability exists notwithstanding a party may also have a remedy against the town or city where such obstruction is permitted. Snow v. Housatonic Railroad, ante, 443. By returning a verdict for the plaintiffs, under the allegations in the declarations, the jury must have found that the acts of the defendants rendered the highway unsafe and inconvenient to travellers. No question appears to have been raised at the trial as to the right of the defendants to construct their tracks across the highway. If they had this right, then it was their duty to construct them in such a manner as to be reasonably safe and convenient, in order to adapt them to the public travel passing on the highway, as well as to fit them for their own convenient use. Beyond this, no duty was imposed on them by law. They could only be required to exercise their legal right to construct their railroad across the highway in such a manner as to create *563no unnecessary obstacle or hindrance to public travel. By a compliance with this requirement, no unlawful or unauthorized obstruction would be occasioned in the highway. The way might be less safe and convenient for travellers than it would have been if the railroad had not been constructed over it, but it would not be unsafe and inconvenient in a legal sense. Jones v. Waltham, 4 Cush. 299. Davis v. Leominster, 1 Allen, 182. It does not appear that these familiar principles were overlooked or disregarded at the trial. There is nothing in the exceptions to show that full and appropriate instructions were not given as to the rights and duties of the defendants in constructing their railroad across the highway at the place where the alleged accident happened. In the absence of any statement of the instructions, it is our duty to presume that the jury were properly advised on this part of the cases. Commonwealth v. Kneeland, 20 Pick. 206, 223. Same v. Byce, 8 Gray, 461.
It does not appear that the rule of damages was incorrectly laid down at the trial. As we understand the instructions, the jury were told that the plaintiffs were entitled to recover a sum equal to the diminution of the market value of the horses, caused by the injuries ; to be ascertained, not by their condition immediately after the occurrence of the accident, but by that in which they were shown to be at or about the time of the trial, and after they had been partially restored to health and soundness by restorative means which the plaintiffs had reasonably used in the relief and cure of the injuries which they had received. Thus construed, the instructions were clearly right. The plaintiffs were entitled to recover their reasonable expenses incurred in curing the horses, because thereby they had diminished the extent of the injuries, and the amount of damages which the defendants would otherwise have been liable to pay.
It does not appear that the expenses of curing the animals were unreasonable, or that they exceeded in amount the benefit which was thereby done in diminishing the injurious effects caused by the negligence of the defendants.

Exceptions overruled.